Citation Nr: 1127774	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  94-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to August 7, 1997, for the award of total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to September 25, 1996, for the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1966 to May 1969, including service in the Republic of Vietnam from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and June 2010 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  

The Veteran's TDIU claim was previously remanded by the Board in July 2008 and consideration of the claim was deferred in November 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2010 decision, the Board observed that the Veteran's initial claim of service connection for heart disease was filed at VA on September 25, 1996, and that in an unappealed May 1997 rating decision, the RO denied service connection for coronary artery disease.  The Board also noted that in a September 2003 rating decision, the RO granted service connection for coronary artery disease, effective August 7, 1997, on the basis that the condition developed secondary to his service-connected nicotine dependence.  

In the November 2010 decision, the Board also noted that on October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new condition, including ischemic heart disease, and that a stay was then in effect on the adjudication of those claims.  Further, the Board determined that in light of the amendment to 38 U.S.C.A § 1116, and given the application of 38 C.F.R. § 3.816 (2010), the record raised a claim of entitlement to an earlier effective date for service connection for coronary artery disease.  In this regard, the Board observes that an April 1996 hospitalization report shows that the Veteran was hospitalized from March 18 to April 10, 1996, and was diagnosed as having coronary artery disease and myocardial ischemia.

Although a TDIU had been granted, effective January 10, 2000, in the September 2003 rating decision that granted service connection for coronary artery disease and assigned a 60 percent rating, effective August 7, 1997, the RO granted entitlement to an earlier effective date for the award of a TDIU, also effective August 7, 1997.  In light of the foregoing, the Board finds that the Veteran's pending claim for an earlier effective date for service connection for heart disability is inextricably intertwined with his claim seeking an earlier effective date for a TDIU; the Veteran asserts that his award of a TDIU should be retroactive to 1972.  As such, the Board must remand the Veteran's TDIU claim in light of his pending claim for an earlier effective date for service connection for heart disability because a decision on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

In addition, in a June 2010 rating decision, the RO denied the Veteran's claim seeking an effective date prior to September 25, 1996, for the grant of service connection for bilateral hearing loss.  In a July 2010 statement, he expressed his disagreement with the RO determination.  The Board accepts his statement as a timely notice of disagreement (NOD) with respect to denial of his bilateral hearing loss effective date claim.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claim for an effective date prior to September 25, 1996, for the grant of service connection for bilateral hearing loss, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

2.  Then adjudicate the Veteran's claim seeking an effective date of service connection for heart disability prior to August 7, 1997.  In doing so, the RO must consider the recent amendment to 38 C.F.R. § 3.309(e) as well as 38 C.F.R. § 3.816 (2010).  Then, in light of that determination, the RO must readjudicate the Veteran's claim of entitlement to an effective date prior to August 7, 1997, for the award of a TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

